Citation Nr: 0302731	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  95-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left pelvis with displacement 
and sacroiliac arthritis.  

2.  Entitlement to a rating in excess of 10 percent for a 
laceration scar on the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1948 to November 
1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 decision by 
the RO which denied an increase in the 10 percent and 
noncompensable ratings then assigned for the veteran's left 
pelvic fracture and left leg scar, respectively. 

By rating action in May 2002, the RO assigned an increased 
evaluation to 10 percent for the left leg scar, effective 
from the date of receipt of the claim.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claims has been obtained by VA.  

2.  Residuals of a fracture of the left pelvis with 
displacement and sacroiliac arthritis is manifested by 
moderate knee and hip disability, with flexion of the hip to 
25 degrees; fracture of the shaft or femur neck with false 
joint, nonunion, or favorable ankylosis of the hip are not 
present.  

3.  There is x-ray evidence of arthritis and characteristic 
pain on motion of the sacroiliac joint.  

4.  The 5 x 2-cm laceration scar on the left leg is tender to 
palpation, but does not cause any functional limitation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for the left pelvis fracture with displacement have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Part 4, including Diagnostic Codes 5010-
5255, 5252, 5253 (2002).  

2.  The criteria for a separate rating 10 percent for 
traumatic arthritis of the sacroiliac are met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Part 4, 
including Diagnostic Code 5294 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for a laceration scar on the left leg are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Part 4, including Diagnostic Code 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issues on appeal at this time.  All 
notification and development actions needed to render a fair 
decision on these issues have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was informed of what evidence he was expected to provide VA 
and of the evidence that had already been obtained.  Through 
past actions of the RO, the veteran was informed of the 
applicable criteria necessary to substantiate his claims, and 
of what information needs to be proven in order to prevail in 
his claims for increased evaluations.  The veteran was 
afforded several VA examinations, and testified at a personal 
hearing at the RO.  All pertinent records from VA and all 
private medical records from sources identified by the 
veteran have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim.  
The veteran was notified of the recent enactment of VCAA by 
letter dated in August 2002.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of this claim.  

Factual Background

By rating action in October 1953, service connection was 
established, in part, for residuals of a fracture of the left 
pelvis with displacement and sacroiliac arthritis, rated 10 
percent disabling, and a laceration scar on the left leg, 
rated noncompensably disabling; each effective from November 
22, 1952, the day following the veteran's discharge from 
service.  The grant of service connection was based on 
evidence of a fracture of the left pelvis and arthritis of 
the sacroiliac in service with residual disability shown on 
VA examination in October 1953. 

In March 1993, the veteran's claim for an increased rating 
was received.

When examined by VA in May 1993, the examiner noted no 
swelling or deformity of the left hip or knee.  There was 
full range of motion in the left knee and limited flexion in 
the left hip due to obesity.  Otherwise, motion in the left 
hip was good.  Extension of the left hip was to approximately 
30 degrees, rotation was to 60 degrees, abduction was to 45 
degrees and adduction was to 25 degrees.  There was slight 
tenderness over the left trochanter, but no evidence of 
crepitus.  The veteran walked without significant difficulty 
and there was no evidence of muscle loss.  X-ray studies of 
the left hip showed no abnormalities about the hip joint.  
The pelvis and hip joint was otherwise unremarkable.  The 
diagnoses included history of pelvic injury.  

At the personal hearing at the RO in June 1994, the veteran 
testified to the following: That his left leg scar was tender 
to touch a couple of times a year.  He slept on his back most 
of the time because of hip pain.  That strenuous or prolonged 
activities caused more pain and weakness on his left side.  

On VA examination of the joints in August 1994, the veteran 
complained of a pulling sensation in the left hip area when 
he walked, and discomfort and occasional pain at night while 
sleeping.  On examination, there was no swelling, deformity, 
or other impairment in the left hip or knee.  Flexion of the 
left hip was to 125 degrees with abduction to 40 degrees.  X-
ray studies of the left hip showed mild residual post 
fracture deformities of the pelvis.  The diagnosis was 
history of fracture of the left pelvis with very mild 
decreased range of motion.  

On VA muscle examination in August 1994, there was no 
evidence of adhesions or tendon damage.  Strength in the left 
hip was fair and there was no evidence of muscle hernia.  
There was some pain on range of motion studies.  The 
diagnosis was fracture of the left pelvis without significant 
muscle loss.  

On a VA joint examination in January 1999, the examiner noted 
that the veteran's claims file was not available for review.  
The veteran complained of significant arthritis in both hips, 
and rated his pain as a 10 on a scale of 1 to 10, on a daily 
basis for the past 40 years.  Activities increased his 
symptoms and rest and pain medicine eased his symptoms.  On 
examination, there was pain, stiffness, and weakness in his 
back, hips, and left knee.  There was no swelling, redness, 
or heat in the left hip area.  He reported significant 
problems with stability when rising from a sitting position, 
and estimated that he could walk two city blocks.  The 
veteran could not sit for prolonged periods and was in 
constant motion when sitting because of discomfort in his 
hips and back.  Flexion of the left hip was to 100 degrees 
with extension to 30 degrees.  Adduction and abduction was to 
25 degrees, and internal and external rotation was to 20 
degrees.  Extension/flexion of the left knee was from 0 to 
100 degrees, respectively.  There was some popping and 
grating in the left knee but no instability.  There was minor 
limitation of motion in the lumbar spine.  He could stand on 
either leg but could not hop.  Straight leg raising was 
negative.  He could squat to 45 degrees and could bend to 45 
degrees to touch his toes.  The diagnoses included probable 
degenerative joint disease of the hips secondary to trauma in 
service.  X-ray studies of the pelvis showed fusion of the 
synchondrosis between the pelvic bone secondary to trauma.  
There was no evidence of recent fracture and the both hips 
appeared normal.  

VA outpatient treatment records reflect complaints of hip 
pain in October and December 1999. 

In December 2000, the veteran underwent several evaluation 
conducted by a physician's assistant.  On evaluation of the 
skin, a 7 x 1 cm., well healed, mildly tender scar on the 
left groin area was noted.  There were no adhesions, 
ulcerations, or breakdown of the skin, and texture was 
normal.  The scar had a deep red appearance.  The diagnoses 
included laceration scar in the left groin.  

During the December 2000 examination of the joints, the 
veteran complained of low back and bilateral knee and hip 
pain, particularly in the evening.  The pain sometimes woke 
him during the night.  He reported weakness in both knees and 
hips especially after walking.  He could walk two blocks 
after his recent surgery (right saphenous vein femoral to 
posterior tibial bypass graft in April 2000), but can now 
only walk about 1/2 block before the onset of stiffness in his 
knees and pain in his back, knees, and hips.  Most of his 
pain is now on the right side and more prominent in the 
mornings.  He wore hinged knee braces on each knee and used a 
cane to ambulate.  The veteran retired in 1991.  Objectively, 
there was edema in the right leg.  There was no effusion, 
instability, or laxity in either knee.  The left knee 
appeared normal although the veteran complained of pain in 
the knee.  He could not heel-toe walk.  Sensory was intact.  
He complained of pain on forward flexion of the back, and had 
limited range of motion in the back, hips and knees.  
Extension/flexion of the left hip was from 0 to 25 degrees, 
respectively.  Left adduction was to 20 degrees with 
abduction was to 40 degrees.  External rotation of the left 
hip was to 55 degrees with internal rotation to 35 degrees.  
Range of motion in the left knee was from -10 to 110 degrees.  
There was no varus or valgus deformity or instability in the 
left knee.  There was no subluxation or dislocation of the 
left hip and no inflammatory arthritis.  The examiner noted 
that x-ray studies of the pelvis in 1999 showed old traumatic 
fusion of the pelvic bone and normal appearing hips, 
degenerative joint disease with possible central spinal 
stenosis of the lumbosacral spine in August 1999, and 
osteoarthritis of both knees in March 2000.  The diagnoses 
included history of a fracture of the pelvis with laceration 
of the left upper medial thigh, mild limitation of motion of 
the knees and hips, old traumatic effusion of the pelvis, 
degenerative joint disease of the lumbar spine, and 
osteoarthritis of both knees.  

On VA bone examination in December 2000, the physician's 
assistant noted a history of a fracture of the pelvis, gout, 
and bilateral popliteal aneurysm.  The veteran complained of 
stiffness, weakness, and instability in his hips and knees 
for which he took multiple medications.  He reported that his 
disabilities affected his normal activities because he was no 
longer able to walk more than a 1/2 block a day.  There was no 
evidence of obvious deformity or shortening of the lower 
extremity.  There was no malunion, loose motion, or false 
joint.  There was some tenderness over the right leg from 
previous surgery, but no heat, redness, or drainage in either 
lower extremity.  The veteran complained of painful motion 
especially with walking, and he walked with a slight limp on 
the right leg.  There were no calluses on his feet.  The 
diagnoses included degenerative joint disease of the lumbar 
spine, osteoarthritis of both knees, and normal hips with 
evidence of an old traumatic fusion of the pelvic bone.  The 
examiner opined that most of the veteran's pain on walking 
was caused by his popliteal bypass grafts.  

A VA outpatient report in March 2001 indicated that the 
veteran was seen for chronic low back, and bilateral hip and 
knee pain for the past five years.  He had chronic multiple 
joint pain, osteoarthritis of the knees, hips, and spurring 
on both feet.  On examination, there was mild low back 
tenderness, increasing lumbosacral lordosis with a protruding 
abdomen.  Straight leg raising was negative for sciatica.  
There was weakness in hip flexion at 4/5.  Knee extension and 
ankle and toe dorsiflexion were 5/5.  Deep tendon reflexes at 
the knees and ankles were 0, and sensation was intact in both 
lower extremities.  There was mild limitation of motion with 
mild tenderness of the hips.  Flexion and internal and 
external rotation were normal.  There was limitation of 
flexion and extension in the knees due to mild tenderness.  
The diagnoses included chronic low back and leg pain.  The 
examiner commented that the etiology of the pain could not be 
definitively ascertained and said that it could be due to 
osteoarthritis of the hips and knees, or a combination of 
several factors including osteoarthritis, vascular problems, 
and/or spinal stenosis.  

VA outpatient records in December 2001 show that the veteran 
was seen on a couple of occasions for bilateral knee pain.  
He reported that neither knee hurt worse than the other.  
Range of motion was from 0 to 110 degrees, bilaterally.  
There was medial joint line tenderness in both knees.  X-rays 
studies showed medial compartment osteoarthritis, 
bilaterally.  The diagnosis was degenerative joint disease of 
the knees.  

On VA examination in January 2002, the left leg scar measured 
5 x 1 to 2 cm., with mild tenderness over the scar area.  
There were no adhesions, ulcerations, or breakdown of the 
skin.  Skin texture was soft and there was no elevation or 
depression of the scar.  The underlying tissue was intact, 
and there was no inflammation, edema, or keloid formation.  
The scar was pale pink to silver in color, and was not 
disfiguring.  The veteran reported that, except for some 
tenderness to touch, the scar did not cause him any 
limitation of function.  The diagnoses included tender left 
leg scar.  


Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2001).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Left Pelvis Fracture

The residuals of a fracture of the left pelvis with 
displacement and sacroiliac arthritis is currently rated 20 
percent disabling under Diagnostic Codes (DC) 5010-5255.  
Traumatic arthritis is rated under DC 5003, the code for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2002).  
DC 5003 specifies that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under DC 5255, an 80 percent evaluation requires fracture of 
the femur shaft or anatomical neck with nonunion, with loose 
motion (spiral or oblique fracture).  A 60 percent evaluation 
is assigned when there is fracture of the surgical neck of 
the femur with false joint or, with nonunion, without loose 
motion, weightbearing preserved with the aid of a brace.  An 
evaluation of 30 percent is awarded when there is malunion of 
the femur with marked knee or hip disability.  When there is 
malunion of the femur with moderate knee or hip disability, a 
20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5255 
(2002).

Where flexion of the thigh is limited to 10º, a 40 percent 
rating is assigned.  Where flexion is limited to 20º, a 30 
percent rating is awarded.  With flexion limited to 30º, a 20 
percent rating is assigned.  Where flexion is limited to 45º, 
a 10 percent rating is merited. 38 C.F.R. § 4.71a, DC  5252 
(2002).

Where there is impairment of the thigh, with limitation of 
abduction of, motion lost beyond 10º, a 20 percent rating is 
assigned.  With limitation of adduction with an inability to 
cross legs, a 10 percent rating is assigned.  Where 
limitation of rotation causes an inability to toe-out more 
than 15º on the affected leg, a 10 percent rating is awarded.  
38 C.F.R. § 4.71a, DC 5253 (2002)

Where impairment of the knee, manifested by recurrent 
subluxation or lateral instability, is severe, a 30 percent 
rating is assigned.  Where impairment is moderate, a 20 
percent rating is assigned.  For slight impairment of the 
knee, a 10 percent rating is awarded.  38 C.F.R. § 4.71a, DC 
5257 (2002) 

Where there is limitation of flexion of a leg, with flexion 
limited to 15°, a 30 percent rating is awarded.  With flexion 
limited to 30°, a 20 rating is assigned.  With flexion 
limited to 45°, a 10 percent rating is merited.  38 C.F.R. 
§ 4.71a, DC  5260 (2002).

Where there is limitation extension of the leg, with 
extension limited to 20°, a 30 percent rating is assigned.  
With extension limited to 15°, a 20 percent is awarded.  
Where extension is limited to 10°, a 10 percent rating is 
awarded.  38 C.F.R. § 4,71a, DC 5261 (2002). 

The evidentiary record shows that the veteran has pain and 
limitation of motion in his left hip and knee.  X-ray films 
have confirmed that there is no evidence of malunion or non-
union of the joint.  While examinations and other medical 
records since 1993 have recorded a decrease in the range of 
motion of both the left hip and the left knee, the actual 
measurement of the loss of motion over this time has not 
declined to such an extent that marked impairment has been 
demonstrated under Diagnostic Code 5255, nor has limitation 
of motion been shown to be of such severity so as to warrant 
a 30 percent rating under Diagnostic Code 5252, as limitation 
of flexion is not limited to 20º, so as to necessitate a 30 
percent rating.  Furthermore, a review of the criteria for 
knee impairment clearly reflects impairment of the knee is 
noncompensable under the rating criteria.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  In fact, the 
examiner in March 2001 noted only mild limitation of motion 
of both the knee and hip.  There is no basis to award a 
higher rating.

However, it is noted that service connection was initially 
granted for fracture of the left pelvis with arthritis of the 
sacroiliac.  The evidentiary record shows that the veteran 
has arthritis and painful limitation of motion in the 
sacroiliac joint.  Under DC 5294, a 10 percent evaluation is 
assigned when there is demonstrable characteristic pain on 
motion of the sacroiliac joint.  Accordingly, the Board finds 
that a separate 10 percent evaluation for sacroiliac 
arthritis with painful motion is warranted.  As there is no 
evidence of muscle spasm or loss of lateral spine motion or 
other symptoms necessary for a higher evaluation under DC 
5294.  Therefore, a rating in excess of 10 percent is not 
warranted.  


Left Leg Scar

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In the instant case, the Board is satisfied that the current 
medical evidence of record includes sufficient clinical 
findings to consider the claim for an increased rating for 
the left leg scar under the revised regulations.  
Accordingly, the Board finds that remanding the appeal to the 
RO would serve no useful purpose and would only delay 
adjudication of the veteran's appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The veteran's left leg scar was initially assigned a 
noncompensable evaluation under DC 7805 for limitation of 
motion of function of the affected part.  This provision of 
the rating schedule was not affected by the recent revisions 
to the regulations.  However, the veteran was recently 
assigned an increased rating to 10 percent for a tender and 
painful scar under DC 7804.  A 10 percent rating is the 
highest evaluation possible under either the old or the 
revised rating criteria.  

The only other provision of the rating code which could 
afford the veteran a rating in excess of 20 percent would 
require the scar to exceed 12 square inches (77 sq. cm.) 
under DC 7801.  In this case, the veteran's scar is less than 
3 square inches.  Thus, a higher evaluation under this 
provision of the rating code is not possible.  38 C.F.R. 
§ 4.118, DC 7801 (2002).

There is no evidence of any functional impairment caused by 
the left leg scar.  Additionally, it is noted that the 
veteran reported on recent examination that, except for some 
slight tenderness to touch, the scar on his left leg did not 
cause him any significant problems over the years.  In light 
of the discussion above, the Board finds no basis for the 
assignment of a rating in excess of 10 percent for the left 
leg scar.  


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the left pelvis is denied.  

A separate 10 percent evaluation for traumatic arthritis of 
the sacroiliac is granted, subject to VA laws and regulations 
pertaining to the payment of monetary benefits.  

An increase in the 10 percent evaluation assigned for a 
laceration scar on the left leg is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

